DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2021 has been entered.
The request for continued examination dated 8/4/2021 is being entered following the petition for revival dated 8/4/2021 that was granted 9/1/2021. The petition for revival dated 8/4/2021 is in response to the mailing of the notice of abandonment dated 6/10/2021 for failing to timely file a proper reply to the Office letter mailed on 9/8/2020.
This action is in response to the amendment dated 8/4/2021.  Claims 22-25 are currently amended.  Claims 26-33 are newly added.  Claims 1-3, 9-16, 20 and 21 have been canceled.  Presently, claims 4-8, 17-19 and 22-33 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 4-8, 17-19 and 22-33 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 22-25 depend from claim 4 and, therefore, are allowable for containing the allowable subject matter of claim 4.
Regarding claim 5, the prior art of record does not disclose or suggest an actuator for controlling two or more valve assemblies of a fluid dispenser, each valve assembly comprising at least a magnet and co-acting armature and each valve assembly further comprising a magnet spring operably associated with each receiver for influencing the magnet wherein the magnet springs operably associated with the two or more receivers have differing spring forces to facilitate a sequential actuation of the two or more valve assemblies in combination with the other limitations of the claim.
Claims 6, 7 and 26-29 depend from claim 5 and, therefore, are allowable for containing the allowable subject matter of claim 5.
Regarding claim 8, the prior art of record does not disclose or suggest an actuator for controlling two or more valve assemblies of a fluid dispenser, each valve assembly comprising at least a magnet and co-acting armature and a selector valve to facilitate an alternate fluid flow connection between the generator and at least one 
Claims 30-33 depend from claim 8 and, therefore, are allowable for containing the allowable subject matter of claim 8.
Regarding claim 17, the prior art of record does not disclose or suggest an actuator for controlling two or more valve assemblies of a fluid dispenser, each valve assembly of the at least one valve assembly comprising at least a magnet, magnet spring and co-acting armature, a generator located remotely of the at least two or more valve assemblies wherein the generator comprises a piston and cylinder combination located within a dispensing handle of the fluid dispenser and wherein the magnet springs operably associated with the two or more receivers have identical spring forces in combination with the other limitations of the claim.
Regarding claim 18, the prior art of record does not disclose or suggest an actuator for controlling two or more valve assemblies of a fluid dispenser, each valve assembly of the two or more valve assemblies comprising at least a magnet, magnet spring and co-acting armature, a generator located remotely of the at least two or more valve assemblies wherein the generator comprises a piston and cylinder combination located within a dispensing handle of the fluid dispenser and wherein the magnet springs have differing spring forces to facilitate a sequential actuation of the two or more valve assemblies in combination with the other limitations of the claim.
Regarding claim 19, the prior art or record does not disclose or suggest an actuator for controlling two or more valve assemblies of a fluid dispenser, each valve assembly of the two or more valve assemblies comprising at least a magnet, magnet .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        


/UMASHANKAR VENKATESAN/Primary Examiner, Art Unit 3753